                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


 Michelle Bain on behalf of her minor child,
 J.B., Melinda Bowes on behalf of her minor
 child, L.B., Danielle Hagen, and Malcolm Lucas,
                                                        Case No.:
                 Plaintiffs,
 v.

 JUUL Labs, Inc., and
 Altria Group, Inc.

                 Defendants.


                                          COMPLAINT


       1.      Plaintiffs are young individuals, and guardians of those individuals, who began

using Defendants’ JUUL e-cigarette products (“JUUL Vaping Products”) as a result of

Defendants’ pervasive false and deceptive marketing campaign targeted at young people. They

are among the millions of youths who have been severely and negatively impacted by

Defendants’ campaign to promote and sell a highly addictive product as if it was safe, fun and

appropriate for recreational use by young people when it is nothing of the kind.

       2.      The JUUL Vaping Products that were sold to Plaintiffs and millions of other

adolescents and young people are highly addictive, no safer than cigarettes, cause permanent

injuries to adolescents and have been landing teens around the country and in Wisconsin in the

hospital with severe respiratory illnesses.

       3.      Defendants’ improper marketing targeted adolescents like Plaintiffs and have

wiped out the decades of progress that was achieved in preventing youth smoking after tobacco

companies, including Defendant Altria (formerly Phillip Morris), targeted and addicted children




             Case 2:20-cv-01697 Filed 11/11/20 Page 1 of 42 Document 1
to nicotine during the latter half of the last century. Before Defendants’ actions, there had been a

substantial reduction in smoking in the United States that represented one of the most important

public health advances of the last 50 years. Among children and adolescents this progress had

been particularly significant, with youth smoking rates declining among 8th-, 10th-, and 12th-

grade students from 28.3% in 1997 to 5.5% in 2015.1

       4.      In 2015, however, Defendants launched a product and a false and deceptive

marketing campaign that would flip over a decade of positive progress on its head in just a few

short years. That product was the JUUL Vaping Product.

       5.      Otherwise known as an electronic nicotine delivery system (“ENDS”), the JUUL

Vaping Product consists of a sleek delivery device that resembles a flash drive (about the size of

a pack of gum) and a “pod” filled with a flavored liquid containing a nicotine salt that is

vaporized through the delivery device. Using this device has popularly become known as

“vaping” or “JUULing.”

       6.      To tap into the void in the cigarette market left by the decades-long effort to

reduce youth smoking, Defendants didn’t look much farther than the play book “Big Tobacco”

had used to addict adolescents decades before. Defendants infused their JUUL Vaping Product

with flavors attractive to adolescents, including flavors like mango, crème brulee, mint and “fruit

medley” and then delivered these flavors in sleek devices, that the company called “the i-phone

of e-cigarettes.” Defendants capitalized on the same themes “Big Tobacco” had used to appeal

to youths decades before, including health, romance, sophistication and celebrity to market




1
 Koval R, Willett J, Briggs J. “Potential Benefits and Risks of High-Nicotine e-
Cigarettes.” JAMA. 2018;320(14):1429–1430. doi:10.1001/jama.2018.12328; Adolescents and Tobacco:
Trends, U.S. Department of Health and Human Services,
https://www.hhs.gov/ash/oah/adolescent-development/substance-use/drugs/tobacco/trends/index.html.
                                                 2

             Case 2:20-cv-01697 Filed 11/11/20 Page 2 of 42 Document 1
JUUL Vaping Products to adolescents. This time Defendants employed new media targeted at

adolescents, namely social media, but the tactics were the same.

       7.      The JUUL Vaping Products that Defendants portrayed as youthful, innocent and

carefree are even more addictive than traditional cigarettes, cause permanent injuries to

adolescents and have caused adolescents around the country, including in Wisconsin, to suffer

both addiction to nicotine and severe health issues as a result of using JUUL Vaping Products.

       8.      Despite knowledge that their products were in fact more dangerous to adolescents

than cigarettes, Defendants promoted, and continue to promote, JUUL Vaping Products as

“safer” than cigarettes, even going as far as to teach children in schools that the JUUL Vaping

Products are “totally safe” and “99% safer than cigarettes.”

       9.      These claims, and many others made by Defendants to market and sell their JUUL

Vaping Products, were false. Indeed, the nicotine in JUUL Vaping Products is even more potent

than traditional cigarettes and JUUL’s patented system allows a potent dose of nicotine to be

absorbed into the body at a significantly higher rates than traditional cigarettes or other e-

cigarettes using liquids. The amount of nicotine in one JUUL pod is at least equivalent to a pack

of cigarettes. Since teens often use multiple pods in one sitting, they can unknowingly become

exposed to unsafe levels of nicotine that can have immediate and long-term health

consequences. Additionally, the oils, flavors and other ingredients used in the JUUL Vaping

Products can be toxic to the lungs of adolescents.

       10.     Despite the serious risk of causing a renewed teenage epidemic of addiction to

nicotine and all the serious health risks to adolescents JUUL Vaping Products cause, Defendants

launched a pervasive and sophisticated marketing campaign aimed directly at the youth

population.



                                                  3

              Case 2:20-cv-01697 Filed 11/11/20 Page 3 of 42 Document 1
          11.     In upending decades of progress, Defendants callously pursued profit without

regard for youth health and safety. Indeed, as one JUUL engineer put it, “We don’t think a lot

about addiction here because we are not trying to design a cessation product at all…anything

about health is not on our mind.” Defendants were simply trying to corner a market that had long

been sought after since the years of Big Tobacco: attracting young customers and addicting them

so they remained customers for life. Today, one of JUUL’s founders, James Monsees admits that

JUUL’s teen marketing campaign was “flawed.”2

          12.     JUUL’s “flawed” and unquestionably dangerous marketing campaign was also

wildly profitable. In 2017 alone, sales of JUUL grew 700% and by 2018, JUUL had garnered

72% of the e-cigarette market share. With the JUUL marketing scheme, the e-cigarette market

ballooned from approximately $2.75 billion in 2014 to over $7 Billion in 2016. By 2018, JUUL

was reportedly valued at $38 billion. Indeed, on December 20, 2018, Altria (the tobacco giant

formerly named Phillip Morris) cashed in on JUUL’s success, purchasing 35% of JUUL for

$12.8 billion.

          13.     Sales to young people drove this meteoric growth. Defendants marketing went

viral and teenagers like Plaintiffs flocked to the JUUL Vaping Product as Defendants had

planned, bringing cigarette use among adolescents back to levels not seen since the early 2000s:




2
    https://www.cnbc.com/2018/08/03/juul-e-cigarettes-popularity-among-teens-concerns-schools-fda.html
                                                    4

                Case 2:20-cv-01697 Filed 11/11/20 Page 4 of 42 Document 1
       14.     As the U.S. Surgeon General recently observed, “Today, more high school

students use e-cigarettes than regular cigarettes. The use of e-cigarettes is higher among high

school students than adults.”3 In just one year, from 2017 to 2018, high school students’ use of e-

cigarettes increased 78% (from 11.7% to 20.8%). Among middle school students, usage

increased 48% during that time period (from 3.3% to 4.9%). In 2018, over 3.6 million youths

used e-cigarettes.4 The Secretary of the U.S. Department of Health and Human Services, Alex


3
  https://e-cigarettes.surgeongeneral.gov/ (as of August 29, 2019).
4
  https://www.fda.gov/tobacco-products/youth-and-tobacco/youth-tobacco-use-results-national-youth-
tobacco-survey (as of August 29, 2019)
                                                  5

             Case 2:20-cv-01697 Filed 11/11/20 Page 5 of 42 Document 1
Azar, recently stated: “We have never seen use of any substance by America’s young people rise

as rapidly as e-cigarette use is rising.”

        15.     By 2018, both the federal Food and Drug Administration (“FDA”) Commissioner

and the United States Surgeon General were calling underage e-cigarette usage “an epidemic.”

        16.     The teens, including Plaintiffs, who purchased and used the JUUL Vaping

Products, were unaware of the risks of the JUUL Vaping Products and are now suffering the

severe consequences of Defendants’ false and deceptive marketing, including addiction,

increased health risks, health consequences and economic losses.

        17.     Plaintiffs’ lawsuit seeks recovery for the serious and permanent injuries

Defendants’ JUUL Vaping Products have caused, for their economic losses as a result of

Defendants’ conduct, and for injunctive relief to stop Defendants’ conduct in the future.

                                             PARTIES

A.      Plaintiffs

        18.     Plaintiff, Michelle Bain, resides in Kenosha, Wisconsin. Plaintiff is the parent of

minor J.B.

        19.     Plaintiff J.B. was a resident and citizen of Kenosha, Wisconsin.

        20.     Plaintiff J.B. was 16 when he began using JUUL Vaping Products.

        21.     Plaintiff J.B. began using JUUL Vaping Products after seeing Defendants’

advertisements on various social media accounts, as well as seeing his high school aged friends

using JUUL products.

        22.     Despite never using e-cigarettes or combustible cigarettes with any regularity

before using a JUUL e-cigarette, Plaintiff J.B. developed a nicotine addiction after beginning to

use JUUL Vaping Products. Indeed, he was unable to quit using the products.



                                                  6

              Case 2:20-cv-01697 Filed 11/11/20 Page 6 of 42 Document 1
        23.     JUUL’s e-cigarettes caused Plaintiff J.B. damage both financially and to his

health, including mood swings, irritability, and addiction, caused by his use of JUUL’s e-

cigarettes.

        24.     Ultimately, and tragically, Plaintiff J.B. passed away on June 29, 2019.

        25.     The advertising Plaintiff J.B. saw did nothing to warn him of the serious health

consequences and addiction he could suffer as a result of using JUUL Vaping Products.

        26.     Had Plaintiff J.B. known the truth about the addictiveness and health risks to

teenagers of JUUL Vaping Products, he would not have purchased or used the product.

        27.         Plaintiff, Melinda Bowes, resides in Elkhorn, Wisconsin. Plaintiff is the

parent of minor L.B.

        28.     Plaintiff L.B. is a resident and citizen of Elkhorn, Wisconsin.

        29.     Plaintiff L.B. was 13 when she began using JUUL Vaping Products.

        30.     Plaintiff L.B. began using JUUL Vaping Products after seeing Defendants’

advertisements on Facebook and Snapchat, as well as seeing her high school aged friends using

the products.

        31.     Despite never using e-cigarettes or combustible cigarettes with any regularity

before using a JUUL e-cigarette, Plaintiff L.B. developed a nicotine addiction after beginning to

use JUUL Vaping Products. Indeed, she has been unable to quit.

        32.     JUUL’s e-cigarettes caused Plaintiff L.B. damage both financially and to her

health, including difficulty breathing, sore throat, headaches, and addiction, caused by her use of

JUUL’s e-cigarettes.

        33.     The advertising Plaintiff L.B. saw did nothing to warn her of the serious health

consequences and addiction she could suffer as a result of using JUUL Vaping Products.



                                                  7

              Case 2:20-cv-01697 Filed 11/11/20 Page 7 of 42 Document 1
       34.     Had Plaintiff L.B. known the truth about the addictiveness and health risks to

teenagers of JUUL Vaping Products, she would not have purchased or used the product.

       35.     Plaintiff Malcolm Lucas is and was at all relevant times a citizen and resident of

Milwaukee, Wisconsin.

       36.     Plaintiff Lucas was 15 when he began using JUUL Vaping Products.

       37.     Plaintiff Lucas began using JUUL Vaping Products after being exposed to

advertisements on Instagram, Facebook, and Snapchat, as well as seeing his high school age

friends using JUUL products.

       38.     Prior to using JUUL Vaping Products, Plaintiff Lucas had not used tobacco

products with any regularity. After beginning JUUL Vaping Products, Plaintiff Lucas is now

addicted to nicotine. Indeed, he is unable to quit using the products.

       39.     Plaintiff Lucas has suffered health consequences as a result of using JUUL

Vaping Products including persistent breathing issues and addiction, that he did not experience

prior to using JUUL Vaping Products.

       40.     The advertising Plaintiff Lucas saw did nothing to warn him of the serious health

consequences and addiction he could suffer as a result of using JUUL Vaping Products.

       41.     Had Plaintiff Lucas known the truth about the addictiveness and health risks to

teenagers of JUUL Vaping Products, he would not have purchased the product.

       42.     Plaintiff Danielle Rose Hagen is and was at all relevant times a citizen and

resident of Cumberland, Wisconsin.

       43.     Plaintiff Hagen was 20 when she began using JUUL Vaping Products.

       44.     Plaintiff Hagen began using JUUL Vaping Products after being exposed to

advertisements on Instagram and Facebook, as well as seeing her friends using JUUL products.



                                                 8

             Case 2:20-cv-01697 Filed 11/11/20 Page 8 of 42 Document 1
          45.     Prior to using JUUL Vaping Products, Plaintiff Hagen had not used tobacco

products with any regularity. After beginning JUUL Vaping Products, Plaintiff Hagen is now

addicted to nicotine. Indeed, she is unable to quit using the products.

          46.     Plaintiff Hagen has suffered health consequences as a result of using JUUL

Vaping Products including shortness of breath, persistent lung issues, and addiction, that she did

not experience prior to using JUUL Vaping Products.

          47.     The advertising Plaintiff Hagen saw did nothing to warn her of the serious health

consequences and addiction she could suffer as a result of using JUUL Vaping Products.

          48.     Had Plaintiff Hagen known the truth about the addictiveness and health risks to

teenagers of JUUL Vaping Products, she would not have purchased the product.

B.        Defendants

          49.      Defendant JUUL Labs, Inc. (“JUUL”) is, and at all times relevant was, a

Delaware corporation with its principal place of business in San Francisco, California. JUUL

originally operated under the name PAX Labs, Inc. In 2017, it was renamed JUUL Labs, Inc. and

a new company was created as the PAX Labs, Inc. referenced below. A substantial portion of the

conduct cited here occurred while JUUL was operating as PAX Labs, Inc.

          50.     Defendant Altria Group Inc. (“Altria”) is a Virginia corporation, having its

principal place of business in Richmond, Virginia.

          51.     Altria owns the Marlboro cigarette brand and Philip Morris USA, the largest

cigarette company in the U.S.5

          52.     On December 20, 2018, Altria purchased a 35% stake in JUUL in exchange for

$12.8 billion. (JUUL and Altria will collectively be referred to as “Defendants” herein).



5
    http://investor.altria.com/Cache/396883765.pdf, p.2.
                                                      9

                Case 2:20-cv-01697 Filed 11/11/20 Page 9 of 42 Document 1
        53.     Defendants manufacture, design, sell, market, promote and distribute JUUL

Vaping Products, including through sales at physical retail locations across the United States and

internet sales through websites maintained by Defendants.

        54.     PAX Labs, Inc. (“PAX”) is a Delaware corporation, having its principle place of

business in San Francisco, California.

                                  JURISDICTION AND VENUE

        55.     This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1332, as the parties are of diverse citizenship and the amount in controversy

exceeds $75,000, exclusive of costs and interest.

        56.     This Court has personal jurisdiction over Defendants because Defendants are

licensed to and authorized to conduct business in the State of Wisconsin, have engaged in

substantial and continuous business activity in the State, and have committed tortious activities

within the State of Wisconsin, including where Plaintiffs are located. Defendants either reside,

are found, or have an agent or transact their affairs in this District.

        57.     Defendants’ contacts with this District and the United States as a whole satisfy the

“minimum contacts” test, such that the exercise of jurisdiction over them is consistent with

constitutional due process protections.

        58.     Venue in this District is appropriate under 28 U.S.C. § 1391 because Defendants

are subject to the personal jurisdiction of this Court with respect to this action, Defendants

conduct substantial business in this District, and because a substantial part of the events or

omissions giving rise to this action occurred in this District.




                                                   10

              Case 2:20-cv-01697 Filed 11/11/20 Page 10 of 42 Document 1
                                  FACTUAL ALLEGATIONS

    A. The Dangers of the JUUL Vaping Products’ Ingredients Have Long Been Known

       59.     The JUUL Vaping Products contain ingredients that have long been known to

cause serious health risks.

       60.     The first of the harmful components of JUUL Vaping Products is nicotine.

       61.     The real and serious health risks of nicotine have been well known for decades.

Since at least the 1980s, numerous reports of the United States Surgeon General have concluded

that cigarettes and tobacco products are addicting and that “Nicotine is the drug in tobacco that

causes addiction.”6 Nicotine has the potential to adversely affect the lungs, the heart, the kidneys,

reproductive systems, have negative cognitive and behavioral effects, and cause an increased risk

of stroke.

       62.     The dangers of exposing an adolescent’s brain to nicotine are significant and have

been well known for decades. In adolescents, nicotine has been shown to affect brain

development, attention, cognition, and raises the risk of becoming addicted to other drugs. The

adolescent brain is more vulnerable to the effects of nicotine than the adult brain and using

nicotine causes immediate and permanent changes to the adolescent brain.

       63.     The JUUL Vaping Products contain a higher nicotine content and a more

concentrated mechanism of nicotine delivery than traditional cigarettes. Far from being the

“safer” alternative to cigarettes, JUUL Vaping Products actually cause increased exposure to the

dangers of nicotine than traditional cigarettes. According to the Surgeon General, “e-cigarettes

use poses a significant – and avoidable – health risk to young people in the United States.


6
 The Health Consequences of Smoking—50 Years of Progress: A Report of the Surgeon General;
National Center for Chronic Disease Prevention and Health Promotion (US) Office on Smoking and
Health. Atlanta (GA): Centers for Disease Control and Prevention (US); 2014.


                                                 11

             Case 2:20-cv-01697 Filed 11/11/20 Page 11 of 42 Document 1
Besides increasing the possibility of addiction and long-term harm to brain development and

respiratory health, e-cigarette use is associated with the use of other tobacco products that can do

even more damage to the body. Even breathing e-cigarette aerosol that someone else has exhaled

poses potential health risks.” The serious health risks that exposure to nicotine causes in

adolescents are as follows:

               a. Addiction (both to nicotine and increased risk of priming the adolescent brain

                      for addition to other drugs);

               b. Mood disorders;

               c. Permanent lowering of impulse control;

               d. Harm to parts of the brain that control attention and learning; and

               e. Respiratory illness.

       64.     Not only do Defendants’ JUUL Vaping Products deliver this potent and

dangerous drug, but it does so in higher concentrations and in a nicotine salt formulation which

is absorbed into the body at a significantly higher rate than traditional combustible cigarettes or

other e-cigarettes.

       65.     The amount of nicotine in one JUUL pod is at least equivalent to a pack of

cigarettes. Since teens often use multiple pods in one sitting, they can unknowingly become

exposed to unsafe levels of nicotine that can have immediate and long-term health consequences.

       66.     Additionally, Defendants’ JUUL Vaping Products add an extra element of danger

not found in traditional cigarette products in that its design exposes its user to inhaling the oil-

based substances in JUUL’s patented pod solution.

       67.     Inhaling oil-based substances has long been known to cause significant

respiratory issues and permanent injuries to the lungs and respiratory systems.



                                                      12

             Case 2:20-cv-01697 Filed 11/11/20 Page 12 of 42 Document 1
       68.     Defendants failed to disclose that their JUUL Vaping Products were associated

with any of these health effects, and instead promoted them as particularly “safe,” healthy, and a

carefree, youthful recreational product.

   B. Despite the Known Risk to Adolescents, Defendants Design a Product Aimed at the
      Youth Population

       69.     JUUL Labs, Inc. and PAX Labs, Inc. began as Ploom, Inc. in 2007. Adam Bowen

and James Monsees, the founders of JUUL, first invented the Ploom, a cigarette-shaped device

into which a capsule filled with ground tobacco that was vaporized at lower-than-combustion

temperatures using an electrical heating element.

       70.     The Ploom design drew only modest revenues, mostly because their product

closely resembled traditional cigarettes.

       71.     JUUL (formerly PAX) knew that to corner the youth market, they needed a new

design and a new approach. In 2014, Bowen, Monsees and others submitted a patent application

for the JUUL Vaping Product, a self-regulating vaporization device and cartridge.

       72.     The JUUL Vaping Product had two basic parts. The first part was the delivery

device having a battery, a charger and a pressure sensor which activates the heating system when

air is drawn across it when a smoker inhales. The second part is a pod which contains JUUL’s

patented liquid made up of nicotine salt, glycerol and propylene glycol, benzoic acid and

flavorants. The liquid in the JUUL pod is heated creating a vapor which is inhaled by the user,

thus leading to the term “vaping.” Combined, the JUUL Vaping Product resembles a flash drive,

something that high school students might routinely carry with them. The JUUL Vaping Product

fits in the palm of your hand, making it easy to conceal, and therefore attractive to teens.

Furthermore, unlike cigarette smoke, the byproduct “vaping” has no real odor and is a virtually

undetectable aerosol.

                                                 13

             Case 2:20-cv-01697 Filed 11/11/20 Page 13 of 42 Document 1
       73.     In addition to an appealing and concealable physical design, JUUL developed a

new way of delivering nicotine, by mixing nicotine with a chemical called benzoic acid. The

result is a quicker and stronger delivery of nicotine, which more closely resembles a traditional

cigarette but delivers concentrations in significantly higher amounts. One study found that an e-

cigarette with a concentration of 20 mg/ml delivers approximately 1 milligram of nicotine in 5

minutes (the time needed to smoke a traditional cigarette, for which the maximum allowable

delivery is 1 mg of nicotine). JUUL's nicotine concentration has been found to be 60 mg/ml, and

JUUL’s salt form increases the rate and efficiency of nicotine delivery. JUUL Vaping Products

therefore substantially exceed the nicotine dose of a traditional cigarette.

       74.     Additionally, studies have shown that Defendants have underrepresented both the

benzoic acid solution in its JUUL Vaping Products as well as the nicotine concentration;

Defendants represent that each JUUL pod contains 5% or 50 mg/m, when in reality a single

JUUL pod contains 6% nicotine or 60 mg/mL of nicotine per JUUL pod. Similarly, JUUL

represents that its JUUL Vaping Products contains a 4% benzoic acid solution, but its products

have been found to have a greater benzoic acid solution of 4.5%.

       75.     Further, JUUL’s patented solution contained in the pod portion of its product

contain oil-based components and flavoring elements which, when inhaled, can cause severe

respiratory issues and illness.

       76.     All of these components make JUUL’s product extremely dangerous to youth and

to make any marketing to youth as safe for youth consumption, per se improper, false and

deceptive.




                                                 14

             Case 2:20-cv-01697 Filed 11/11/20 Page 14 of 42 Document 1
C.     Defendants Market a Product to Youth

       77.     Despite the grave dangers, Defendants proceeded to target the youth from the start

of its pervasive marketing campaign in 2015. They did this because they knew that, by addicting

children to vaping products, Defendants would have customers for life. Indeed, to quote

Massachusetts Attorney General Maura Healey: “This is about getting kids to start vaping, and

make money and have them as customers for life.”

       78.     Defendants “got kids to start” through a pervasive and professional marketing

campaign developed in conjunction with professional media firms Cult Collective LP (“Cult

Collective”) and Grit Creative, LLC (“Grit”), whose stated objective is to is to “give brands a

cult-like following.” Defendants and their creative firms pulled out all the stops to create a cult-

like following through their marketing campaign nicknamed “Vaporized,” including splashy,

colorful ads depicting flirtatiously posed young people holding JUULs, hosting launch parties in

big cities such as New York, Miami and Los Angeles where products were featured and free

products distributed, and employing social media “influencers” and celebrities to prominently

use JUUL’s products and more to inspire teens to purchase their product.

       The Youth Advertising Campaign

       79.     Defendants employed an advertising campaign that portrayed JUUL Vaping

Products as safe and carefree without any mention of risk and allowed customers to purchase

JUUL Vaping Products with a click of a button on the internet:




                                                 15

             Case 2:20-cv-01697 Filed 11/11/20 Page 15 of 42 Document 1
                                                                                                7


          80.     In telling fashion, JUUL chose to launch their advertising campaign through a

single magazine, VICE magazine, a “glossy pop culture focused publication which markets itself

to advertisers as ‘#1 youth media company.’”8

          81.     The campaign featured initial product launch parties in large cities around the

United States featuring young and hip models advertising the launch:




7
    http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf, p. 8.
8
    http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf, p. 17.
                                                   16

                Case 2:20-cv-01697 Filed 11/11/20 Page 16 of 42 Document 1
       82.     It featured young people in backpacks attending those parties, advertising the

young, hip thing to do was to use JUUL Vaping Products:




                                               17

             Case 2:20-cv-01697 Filed 11/11/20 Page 17 of 42 Document 1
       83.     Defendants employed young, good looking sales representatives to attend these

events and distribute free products and merchandise:




       84.     Sample distribution even exceeded the goals of the marketers, often exceeding

thousands of samples distributed at a single event:




                                                18

             Case 2:20-cv-01697 Filed 11/11/20 Page 18 of 42 Document 1
       85.     Ads that falsely portrayed JUUL as the “safer alternative to cigarettes” were

splashed across social media:




                                               19

             Case 2:20-cv-01697 Filed 11/11/20 Page 19 of 42 Document 1
       86.     Active young models using JUUL Vaping Products in a series of playful poses

were prominently displayed on billboards in Times Square in New York City:




       87.     Many of these advertising techniques came straight out of the playbook of “Big

Tobacco” and mirrored techniques that “Big Tobacco” had earlier used for decades to hook

youth on cigarettes. In fact, researchers at Stanford who examined Defendants’ advertising drew

some startling parallels between Defendants’ advertising and that of “Big Tobacco” decades ago.

Some examples they utilized are illustrative of the similarities:




                                                 20

             Case 2:20-cv-01697 Filed 11/11/20 Page 20 of 42 Document 1
                            21

Case 2:20-cv-01697 Filed 11/11/20 Page 21 of 42 Document 1
                            22

Case 2:20-cv-01697 Filed 11/11/20 Page 22 of 42 Document 1
        Marketing Techniques Used to Drive Youth Sales

        88.     Not only did Defendants design an advertising campaign that resonated with

young customers, but they directly targeted the youth population through the media they used to

market the JUUL Vaping Products, including heavily marketing through social media to target

young customers.

        89.     JUUL Vaping Products were heavily promoted on social media, including

Facebook, Twitter and Instagram. Defendants created hashtags like “#JUUL,” “#JUULvapor,”

“#switchtoJUUL,” “#vapelife,” and “#vaporized,” to ensure a viral style peer to peer promotion

and to target youth in the media they use every day.

        90.     Defendants pumped Twitter, Facebook and Instagram with the advertising

campaign described above, promoting widespread use of their product, spreading the word about

their launch parties and events and giving kids easy access to their products, which, until 2019

could be purchased through JUUL’s website without restriction, and currently contains only

limited restrictions.

        91.     Through social media, Defendants were able to make sure content designed to

influence youth use, including images of celebrities using JUUL Vaping Products, went viral and

reached a wide audience of young people through the media they use daily.

        92.     Through social media, JUUL was able to advertise without even using its own

ads. For example, after celebrity Katy Perry was photographed at the Golden Globes holding a

JUUL Vaping Product, JUUL posted this photo on its Twitter and Facebook accounts to spread

the message that celebrities who teens admired were using the product and they should too:




                                                23

              Case 2:20-cv-01697 Filed 11/11/20 Page 23 of 42 Document 1
       93.     Defendants didn’t just wait to catch a celebrity using the product to promote its

products across social media. Defendants employed social media “influencers,” people with wide

social media followings to generate content that could be spread through social media endorsing

the product as if these “influencers” were independent customers who simply loved the product.

“Influencers” were paid to promote JUUL Vaping Products through their social media following,

with compensation typically determined by how many followers they have or are able to

generate. Those “influencers” would then recommend JUUL Vaping Products or put photos of

them in carefree and fun situations seemingly enjoying JUUL Vaping Products.

       94.     JUUL not only used these “influencers,” but hired employees in their marketing

departments whose job it was to “create and manage blogger, social media and celebrity

influencer engagements. . . to build and nurture appropriate relationships with key influencers in

order to drive positive commentary and recommendations through word of mouth and social



                                                24

             Case 2:20-cv-01697 Filed 11/11/20 Page 24 of 42 Document 1
media channels, etc.”9 Marketing interns were paid to develop and manage these relationships

and ensure that content marketing JUUL Vaping Products was spread across social media:




       95.     Additionally, JUUL used an undisclosed “affiliate program,” to market its product

and drive traffic to its website. That program makes payouts to online sites which refer business

to Defendants. In the vaping industry, this most often takes the form of sites which review the

product favorably and include a link to the product’s website, especially to their “buy now”

section.

       96.     In their affiliation application, JUUL explained “How it works:”

               How it works: You get paid by advertising performance campaigns to your
               audience on your blog, website, newsletter, search landing page. Depending on
9
  http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf at 19; citing
JUUL Influencer Marketing Intern. https://www.internships.com/marketing/influencer-marketing-
interni739175.
                                                 25

             Case 2:20-cv-01697 Filed 11/11/20 Page 25 of 42 Document 1
               the specific terms of our agreement you can get paid as frequently as daily using
               direct deposit into your bank account.

               ***
               The purpose of this Agreement is to allow HTML linking between your web site
               and the juulvapor.com website.

       97.     Even though JUUL was paying these “affiliates,” it instructed them that they

needed to represent they were impartial, instructing affiliates that: “[a]t all times, you must

clearly represent yourself and your web sites as independent from juulvapor.com.”

       98.     JUUL did not wait for internet admirers to apply to become an affiliate because

they happened to like the product. Rather it recruited “affiliates” over Twitter and social media

and through JUUL’s website, advertising the opportunity for anyone who has an existing web

presence to “make more money” simply by reviewing “high quality products” (and then

promoting their web traffic to JUUL’s website):




       99.     All of the aspects of this pervasive marketing campaign were designed to get

young people smoking again (this time with a vaping product). Indeed, a recent study published

by researchers at Stanford University who examined Defendants’ three-year marketing campaign

                                                 26

             Case 2:20-cv-01697 Filed 11/11/20 Page 26 of 42 Document 1
for JUUL Vaping Products found that: “The generational focus of JUUL’s advertising has

clearly been upon Gen Y young adults and Gen Z school age youth” and that JUUL’s marketing

was “patently youth-oriented.”10

       100.     Former CDC Director Dr. Tom Frieden observed that, “The same advertising

tactics the tobacco industry used years ago to get kids addicted to nicotine are now being used to

entire a new generation of young people to use e-cigarettes.”11

       101.     Perhaps most egregious, is that Defendants also made false and misleading

statements directly to children in schools that JUUL Vaping Products were perfectly safe,

including telling them the following:12

       a. That JUUL “was much safer than cigarettes” and that “FDA would approve it any
          day.”13
       b. That JUUL was “totally safe.”14
       c. That a student “…should mention JUUL to his [nicotine-addicted] friend…because
          that’s a safer alternative than smoking cigarettes, and it would be better for the kid to
          use.”15
       d. That the “FDA was about to come out and say it [JUUL] was 99% safer than
          cigarettes…and that…would happen very soon….”16

       102.     All of this was false and simply designed to improperly expand JUUL’s market to

include the lucrative youth market.




10
   http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf
11
   https://www.cdc.gov/media/releases/2016/p0105-e-cigarettes.html
12
   FDA Warning Letter to JUUL Labs, Inc. dated September 9, 2019, https://www.fda.gov/inspections-
compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-inc-590950-09092019
13
   Hearing, July 24, 2019, Testimony of Ms. Meredith Berkman , at 52:27 – 53:31
(https://youtu.be/m3iEMrAd83o)
14
   Hearing, July 24, 2019, Testimony of Mr. Caleb Mintz , at 1:18:50 – 1:19:11
(https://youtu.be/m3iEMrAd83o)
15
   Hearing, July 24, 2019, Testimony of Mr. Phillip Fuhrman , at 1:20:20 – 1:21:14
(https://youtu.be/m3iEMrAd83o)
16
   Hearing, July 24, 2019, Testimony of Mr. Phillip Fuhrman, at 1:21:45 – 1:22:02
(https://youtu.be/m3iEMrAd83o)
                                                 27

              Case 2:20-cv-01697 Filed 11/11/20 Page 27 of 42 Document 1
     E. Defendants Cause a “Meteoric” Rise in E-Cigarette Use Among Adolescents and
        Resulting Injuries
        103.      JUUL’s advertising campaign did exactly what it was designed to do: start

adolescents smoking e-cigarettes in droves.

        104.      Indeed, from 2016 to 2017, JUUL Vaping Products’ sales increased over 640%,

rising from over 2 million in 2016 to devices sold to over 16 million devices sold in 2017. JUUL

Vaping Products now hold the largest market share of any e-cigarette product, cornering

approximately 75.8% of the e-cigarette market as of 2018.

        105.      Consequently, high school students’ use of e-cigarettes increased 78% from 2017

to 2018 (from 11.7% to 20.8%). Among middle school students, usage increased 48% during that

time period (from 3.3% to 4.9%). That amounts to an increase of over 1.5 million students using

e-cigarettes in 2018 over those who used them in 2017. By 2018, over 3.6 million youth used e-

cigarettes.17

        106.      Those teenagers saw Defendants’ marketing. Indeed, the Surgeon General’s

Advisory on E-Cigarette Use Among Youth found that JUUL’s twitter account was being

followed by adolescents and the 25% of those retweeting official JUUL tweets were under 18.

The National Youth Tobacco Survey found that 78.2% of middle and high school students- 20.5

million youth- have been exposed to e-cigarette advertisements.

        107.      Plaintiffs were among the youths who saw and were exposed to Defendants’

social media advertising regarding JUUL Vaping Products and who purchased those products as

a result.




17
  https://www.fda.gov/tobacco-products/youth-and-tobacco/youth-tobacco-use-results-national-youth-
tobacco-survey (accessed August 29, 2019).
                                                 28

                Case 2:20-cv-01697 Filed 11/11/20 Page 28 of 42 Document 1
       108.     As a result of their pervasive exposure to Defendants’ advertising campaign,

teenagers are far more likely to be JUUL users than JUUL’s supposed target demographic of 25-

to 34-year-olds.18 In fact, “15- to 17-year-olds have over 16 times greater odds of being current

JUUL users compared with those between 25 and 34 years old.”19

       109.     Both the FDA Commissioner and the United States Surgeon General have called

underage e-cigarette usage “an epidemic.”

       110.     On September 9, 2019 the FDA warned JUUL about its false marketing practices

and its marketing practices to the youth population, stating that its concerns over JUUL’s

marketing practices were amplified by “the epidemic rate of increase in youth use of ENDS

products, including JUUL’s products, and evidence that ENDS products contribute to youth use

of, and addiction to, nicotine, to which youth are especially vulnerable.”20

       111.     Often, these minors do not know or understand what they are inhaling when they

use a JUUL e-cigarette. In fact, more than half of the millions of high school students who are

JUUL customers believe they were only inhaling the JUUL flavoring, not nicotine:21




18
   Truth Initiative, The Youth E-Cigarette Epidemic: 5 Important Things to Know,
https://truthinitiative.org/news/youth-e-cigarette-epidemic-5-important-things-to-know
19
   https://truthinitiative.org/research-resources/emerging-tobacco-products/teens-are-16-times-more-
likely-use-juul-older-age
20
   FDA Warning Letter to JUUL Labs, Inc. dated September 9, 2019, https://www.fda.gov/inspections-
compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-inc-590950-09092019
21
   https://psychnews.psychiatryonline.org/doi/full/10.1176/appi.pn.2018.1b2
                                                  29

              Case 2:20-cv-01697 Filed 11/11/20 Page 29 of 42 Document 1
       112.     The fact that JUUL Vaping Products contain more nicotine than cigarettes, deliver

a more concentrated product and put its underage users at risk of serious and permanent health

issues is never disclosed to the youths who JUUL is marketing to and who buy JUUL’s products.

       113.     In fact, until August of 2018, Defendants had no warning that the JUUL Vaping

Product even contained nicotine. Finally, when public scrutiny was too much and when the FDA,

CDC and other federal agencies began to get involved, JUUL added a brief disclosure that still

fails to advise adolescents of the sever risks to adolescents, including that JUUL Vaping products

contain a potent dose of nicotine, that the nicotine doses delivered by JUUL products are several

times higher than cigarettes, that the JUUL products are more addictive than cigarettes, that the

products and are particularly addictive to adolescents, and that the ingredients in JUUL Vaping

Products put adolescents at serious risks of cancer, stroke, respiratory illness, and permanent

effects on the adolescent brain.




                                                30

              Case 2:20-cv-01697 Filed 11/11/20 Page 30 of 42 Document 1
        114.     Without this knowledge, adolescents, including Plaintiffs, bought JUUL Vaping

Products and became quickly addicted to nicotine. They have suffered negative health

consequences and have been exposed to a product to which adolescents never should have been

exposed.

    F. When Caught, JUUL Denies its Conduct and Destroys Evidence

        115.     By 2018, Defendants began to be the subject of scrutiny by the United States

government over its improper marketing practices to the youth population and its false and

misleading marketing statements.

        116.     On September 12, 2018, the FDA sent letters to e-cigarette manufacturers,

including JUUL and Altria, to put them “on notice by the FDA of how their products were being

used by youth at disturbing rates.”

        117.     On November 15, 2018, the CDC revealed that e-cigarette use in general

increased 78% among high school students and 48% among middle school students just from

2017-2018.

        118.     The United States Congress also launched an investigation and called JUUL

executives to testify before Congress in July of 2018.

        119.     On September 9, 2019, the FDA issued a strong warning to JUUL regarding its

marketing to teens and its false claims in marketing.

        120.     After being caught trying to turn teens into e-cigarette customers, JUUL now

claims that its e-cigarettes are only for adult use and that adults were always its target audience.

Its advertising alone belies the truth of this claim.

        121.     JUUL also destroyed or tried to destroy evidence of its early marketing. Indeed,

when researchers from Stanford went to assemble JUUL’s adverting and social media marketing,



                                                  31

               Case 2:20-cv-01697 Filed 11/11/20 Page 31 of 42 Document 1
they discovered that “JUUL has deleted a large portion of its social media history.” Those

researchers also found that:

                [T]he entire inventory of JUUL communications from its initial marketing
                campaign “Vaporized” have been expunged by the company. “Vaporized” would
                have remained vaporized had we not been able to resurrect this campaign from
                other sources. Instagram postings prior to June 17, 2017 were entirely deleted
                prior to mid-2018 and then a second deletion occurred in August 2018 leaving
                only new postings on the switch theme.

       122.     After deleting evidence of their youth marketing campaign, Defendants have

shifted to pretending like they were marketing to adults all along. Defendants use of older

models in advertising and a message of “switching” to JUULs is very recent and appeared only

after Defendants came under investigation for selling to youth.

       123.     Yet, Defendants still claim (falsely) that its products are “less risky” and “safer,”

have done nothing to re-educate the millions of youth smokers they addicted since its launch in

2015, and have never retracted their marketing messages to this youth population.

       124.     Instead, Defendants left millions of teenagers and young adults in the United

States, including Plaintiffs, to suffer from serious health consequences and from addiction.

                                      CAUSES OF ACTION

                                      First Cause of Action-
              Strict Product Liability, Failure to Warn (Wis. Stat. Ann. § 895.047)

       125.     Plaintiffs incorporates by reference the preceding paragraphs.

       126.     Defendants’ JUUL Vaping Products present a substantial risk of harm to its users,

minors, and the general public. This is true whether the Defendants’ products are used in the

intended fashion or in a reasonably foreseeable misuse.




                                                  32

              Case 2:20-cv-01697 Filed 11/11/20 Page 32 of 42 Document 1
       127.     Defendants’ JUUL Vaping Products were defective and unreasonably dangerous

when they left Defendants’ possession. The defects continued to exist through the products’ sale

to and use by consumers, including Plaintiffs.

       128.     Defendants were aware that their JUUL Vaping Products had potential risks to

users that were both known and knowable in light of the information and knowledge available to

Defendants.

       129.     Nonetheless, Defendants failed to adequately warn and/or instruct foreseeable

users of its products of the risks its JUUL Vaping Products carried. In fact, Defendants did the

opposite, marketing their JUUL Vaping Products to minors, omitting necessary information

about their products, misrepresenting the nicotine levels and concentration, omitting important

information about the other contents of their products, and misrepresenting the health risks of the

products.

       130.     Plaintiffs did not and would not have recognized the potential risks of using the

Defendants’ products. Nor would any ordinary consumer of Defendants’ JUUL Vaping Products.

This is not only because Defendants failed to warn of these risks, but because Defendants

intentionally downplayed and intentionally misrepresented the risks its products posed.

       131.     Plaintiffs were harmed by Defendants’ failure to warn, in an amount to be

determined at trial.

                                    Second Cause of Action-
               Strict Product Liability, Design Defect (Wis. Stat. Ann. § 895.047)

       132.     Plaintiffs incorporate by reference the preceding paragraphs.

       133.     Defendants developed, manufactured, marketed, distributed, and sold their JUUL

Vaping Products intending they be used as a method to ingest nicotine and their other

components.

                                                 33

              Case 2:20-cv-01697 Filed 11/11/20 Page 33 of 42 Document 1
       134.     Defendants’ JUUL Vaping Products were defective and unreasonably dangerous

when they left Defendants’ possession. The defects continued to exist through the products’ sale

to and use by consumers, including Plaintiffs.

       135.     Defendants knew that the consumers could not inspect the contents or test the

contents of Defendants’ products prior to their use. Defendants knew or should have known that

their JUUL Vaping Products, under ordinary and foreseeable use, were harmful to users,

particularly minors.

       136.     For all of the reasons alleged above, Defendants’ JUUL Vaping Products

contained and continues to contain a manufacturing defect, was and is defective in design, and

was and is defective because of inadequate instructions or warnings. Defendants’ products do not

perform safely, as a reasonable and ordinary consumer would reasonably assume and reasonably

expect. The JUUL Vaping Products contain and deliver more nicotine than is represented and

more nicotine than is reasonable or necessary. The products are likely to, and indeed designed to,

cause nicotine addictions. The JUUL Vaping Products are designed to, and do, induce minors to

purchase and use them.

       137.     Further, Defendants’ JUUL Vaping Products cannot perform safely for

adolescents when used in a foreseeable manner, including both as intended and in a foreseeable

misuse of the JUUL Vaping Products.

       138.     These risks outweigh any benefits of Defendants’ Vaping Products, which are

nonexistent to adolescents, especially considering the gravity of the potential harm resulting

from the JUUL Vaping Products use by adolescents, the likelihood of harm occurring from the

JUUL Vaping Products’ use, the cost and feasibility of an alternative design at the time of

manufacture, and any disadvantages of an alternative design.



                                                 34

              Case 2:20-cv-01697 Filed 11/11/20 Page 34 of 42 Document 1
       139.     Reasonable alternative designs exist which would reduce the risk of harm to

Plaintiffs and all consumers of Defendants’ JUUL Vaping Products, such as lowering the

nicotine levels, content, and efficiency; not marketing to minors; not designing the product to be

appealing to minors; and not using flavors designed to entice minors.

       140.     Defendants’ decision to utilize the designs they did caused Plaintiffs injury and

renders Defendants’ products not reasonably safe.

       141.     Plaintiffs were unaware of the design defects in Defendants’ products.

       142.     As a result of Defendants’ defective design, Plaintiffs have been injured in an

amount to be determined at trial.

                                     Third Cause of Action-
                                 Violation of Wis. Stat. § 100.18

       143.     Plaintiffs incorporates by reference the preceding paragraphs.

       144.     Plaintiffs are a member of the public within the meaning of Wis. Stat. § 100.18.

       145.     The Wisconsin Deceptive Trade Practices Act (“WDTPA”) makes unlawful any

“representation or statement of fact which is untrue, deceptive, or misleading,” in the course of

Wis. Stat. § 100.18(1).

       146.     As discussed above, Defendants entire marketing campaign that was aimed at

youth smokers was deceptive. That campaign portrayed the JUUL Vaping Product as safe for

young people to use and that it could be used safely without health consequence. Quite the

opposite, Defendants advertising and marketing campaign was targeted at youth and portrayed

health, energy and sophistication without warning of the terrible and real risks to youth of using

the JUUL Vaping Products.




                                                 35

              Case 2:20-cv-01697 Filed 11/11/20 Page 35 of 42 Document 1
        147.     Defendants routinely misrepresented the nature of their products and engaged in

false, misleading, unfair, and deceptive acts and practices, including but not limited to the

following:

                 a. Portraying and marketing JUUL Vaping Products as safe for youth
                    consumption;
                 b. Misrepresenting or falsely downplaying the risks of JUUL products to
                    adolescents;
                 c. Misrepresenting that JUUL Vaping Products were “safer” than cigarettes;
                 d. Misrepresenting the health benefits of switching from cigarettes to JUUL
                    Vaping products;
                 e. Misrepresenting the nicotine and benzoic acid concentrations in their JUUL
                    Vaping Products;

        148.     These false, misleading, unfair, and deceptive acts and practices were intentional

and knowing.

        149.     These false, misleading, unfair and deceptive acts caused direct and proximate

injury to Plaintiffs.

        150.     Defendants’ violations of the WDTPA are on-going. These violations present a

continuing harm to Plaintiffs as well as the general public.

        151.     Plaintiffs have been injured by Defendants’ WDTPA violations in an amount to

be determined at trial.


                                    Fourth Cause of Action-
                              Fraud (Intentional Misrepresentation)

        152.     Plaintiffs incorporate by reference the preceding paragraphs.

        153.     Defendants sold, or partnered to sell, their products to Plaintiffs as non-addictive,

or at least less addictive nicotine products than cigarettes, when Defendants knew that was false.




                                                  36

               Case 2:20-cv-01697 Filed 11/11/20 Page 36 of 42 Document 1
       154.     Defendants further failed to disclose to Plaintiffs that their products were highly

addictive, failed to disclose they were designed to create an addiction to nicotine, and failed to

disclose that they were otherwise harmful to users, including Plaintiffs.

       155.     These misrepresentations and omissions were and are material to Plaintiffs, and to

Plaintiffs’ decision to purchase and use Defendants’ products. Plaintiffs in fact relied upon

Defendants’ statements about their products, including not just the labeling on Defendants’

products but Defendants’ advertising described herein, when Plaintiffs decided to obtain and use

Defendants’ products.

       156.     Defendants had a duty to accurately provide this information to Plaintiffs, and to

not withhold this material information from Plaintiffs. Defendants’ failure to adhere to this duty

was a breach, that financially benefited Defendants.

       157.     This fraud upon Plaintiffs caused Plaintiffs harm, including exposure to toxic

chemicals, addiction, other negative health impacts, and economic harms, injuring Plaintiffs in

an amount to be determined at trial.

                                       Fifth Cause of Action-
                                             Negligence

       158.     Plaintiffs incorporate by reference the preceding paragraphs.

       159.     At all relevant times, Defendants owed Plaintiffs a duty to, among other things,

           a.      Exercise reasonable care in how their products were marketed and advertised;

           b.      Exercise reasonable care to ensure their products were not sold or distributed
                   to minors, including but not limited to employing procedures and processes to
                   ensure Defendants and their agents do not sell or distribute Defendants’
                   products to minors;

           c.      Exercise reasonable care to ensure that their advertising and marketing were
                   not designed in a way to entice minors to purchase and or use the products;

           d.      Exercise reasonable care to ensure that their advertising and marketing were
                   not designed in a way to make their products unduly attractive to minors;

                                                 37

              Case 2:20-cv-01697 Filed 11/11/20 Page 37 of 42 Document 1
           e.      Take reasonable steps to prevent minors from purchasing, obtaining, and or
                   using their products when they knew or should have known that minors were
                   in fact purchasing, obtaining, and or using their products;

           f.      Advertise, market, and label their products accurately and provide sufficient
                   and accurate warnings about the dangers of their products; and

           g.      Not create a foreseeable risk of harm to minors.

       160.     Defendants’ conduct described herein was in direct breach of those duties.

       161.     Through Defendants’ conduct, and the breaches of their duties to Plaintiffs,

Plaintiffs were harmed in at least the manner described herein. Defendants’ conduct was and is

the proximate cause of Plaintiffs’ damage and injuries.

       162.     Defendants’ breach of its duties was reckless, and the harm caused easily

foreseeable.

       163.     As a result of Defendants’ wrongful acts and omissions, Plaintiffs will also

continue to suffer harm and damages in the future.

                                     Sixth Cause of Action-
                                  Breach of Implied Warranty

       164.     Plaintiffs incorporate by reference the preceding paragraphs.

       165.     The implied warranty of merchantability is included with each sale of

Defendants’ products. Defendants warrant that the JUUL e-cigarette and pods are merchantable,

fit for the ordinary purpose for which they are to be used, pass without objection in their trade, be

of fair and average quality, and conform to Defendants’ representations about the products. This

implied warranty is part of the benefit of the bargain between Defendants and Plaintiffs. See

Wis. Stat. § 402.314.

       166.     Defendants breached this implied warranty. As discussed herein, Defendants’

products posed serious safety risks, would not pass without objection, are not fit for the ordinary



                                                 38

              Case 2:20-cv-01697 Filed 11/11/20 Page 38 of 42 Document 1
purpose for which they are to be used, are not of fair and average quality, and do not conform to

Defendants’ representations about them.

       167.     Defendants received notice of their breach of warranty, within a reasonable time

after the defects manifested themselves to Plaintiffs by virtue of its knowledge of the defects.

       168.     Defendants knew or, in the exercise of reasonable care, should have known that

its products posed safety risks to Plaintiffs, and were defective prior to Plaintiffs’ possession and

use of the products.

       169.     Defendants breached those warranties as described above and herein, causing

Plaintiffs harm in an amount to be determined at trial.

                                   Seventh Cause of Action-
                                  Breach of Express Warranty

       170.     Plaintiffs incorporates by reference the preceding paragraphs.

       171.     Defendants’ representations about their products, including the misrepresentations

described above and herein, became a basis of the bargain. The terms of the agreement include

the promises, affirmations of fact, and representations made by Defendants regarding their

products, including both the product packaging and through marketing and advertising of the

products.

       172.     Defendants’ products, as described herein, do not conform with Defendants’

representations.

       173.     Plaintiffs have sufficient privity with Defendants through Plaintiffs’ purchase of

Defendants’ products, as the retailers through whom Plaintiffs purchased the Defendants’

products were Defendants’ agents for that purpose.




                                                 39

              Case 2:20-cv-01697 Filed 11/11/20 Page 39 of 42 Document 1
       174.       In the alternative, no privity is required because Plaintiffs are intended third party

beneficiaries of the agreement between Defendants and the retailers through whom Plaintiffs

purchased the products.

       175.       Had Plaintiffs known the true nature of Defendants’ products, Plaintiffs would not

have used those products, would not have purchased those products, and would not have paid the

amount Plaintiffs paid for those products.

       176.       Defendants breached those warranties as described above and herein, causing

Plaintiffs harm in an amount to be determined at trial.

                                        Eighth Cause of Action-
                                          Unjust Enrichment
       177.       Plaintiffs incorporate by reference the preceding paragraphs.

       178.       As a result of their acts and omissions described herein, Defendants obtained

monies that rightfully belonged to customers under the age of 18, including Plaintiffs.

       179.       Defendants accepted, retained, and appreciated the non-gratuitous benefits

conferred by Plaintiffs and other underage minors who, without knowledge of Defendants’ bad

acts and omissions, purchased Defendants JUUL Vaping Products that they would not have

otherwise purchased.

       180.       Plaintiffs, alternatively, paid more for the JUUL products than Plaintiffs would

have, had Plaintiffs known of the Defendants’ bad acts and omissions.

       181.       Defendants’ unjust enrichment can be traced to, and resulted from, the conduct

alleged herein.

       182.       Defendants’ retention of these wrongly-acquired monies and profits is and would

be inequitable.




                                                    40

              Case 2:20-cv-01697 Filed 11/11/20 Page 40 of 42 Document 1
         183.     Therefore, Plaintiffs seek restitution and disgorgement from Defendants, at an

amount to be determined at trial.

                                      Ninth Cause of Action-
                              Strict Responsibility Misrepresentation

         184.     Plaintiffs incorporate by reference the preceding paragraphs.

         185.     As alleged above, Defendants’ conduct and representations, including their

omissions, renders them liable as they made representations of fact that were untrue that

Defendants knew or should have known these representations to be untrue. Defendants made

these misrepresentations for the purpose of increasing sales, increasing users of their products,

increasing the number of people addicted to their products, and ultimately increasing the value of

and profit of their companies.

         186.     Plaintiffs relied upon and believed the completeness and honesty of Defendants’

representations about their products. Without these misrepresentations, Plaintiffs would not have

purchased or used Defendants’ products.

         187.     Because of this, Plaintiffs have been harmed at an amount to be determined at

trial.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that this Court enter an Order:

         a. Finding Defendants’ conduct was negligent, deceptive, unfair, and unlawful as

            described herein;

         b. Enjoining Defendants from engaging in negligent, unfair, inequitable, deceptive, and

            unlawful advertising as described herein;

         c. Awarding Plaintiffs their actual, compensatory, and consequential damages;

         d. Awarding Plaintiffs their statutory damages and penalties as allowed by law;

                                                  41

                Case 2:20-cv-01697 Filed 11/11/20 Page 41 of 42 Document 1
       e. Awarding Plaintiffs punitive damages as allowed by law;

       f. Awarding Plaintiffs restitution;

       g. Awarding Plaintiffs their reasonable attorneys’ fees, costs, and expenses; and

       h. Granting such further relief as the Court deems just and proper.

                                   JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury of all claims so triable.


Dated: November 11, 2020                               s/Erin K. Dickinson             _
                                                       CRUEGER DICKINSON LLC
                                                       Charles J. Crueger
                                                       Erin K. Dickinson
                                                       Benjamin Kaplan
                                                       4532 North Oakland Avenue
                                                       Milwaukee, WI 53211
                                                       Telephone: (414) 210-3868
                                                       cjc@cruegerdickinson.com
                                                       ekd@cruegerdickinson.com
                                                       bak@cruegerdickinson.com

                                                       Edward A. Wallace
                                                       WEXLER WALLACE LLP
                                                       55 West Monroe Street, Suite 3300
                                                       Chicago, IL 60603
                                                       Telephone: (312) 346-2222
                                                       eaw@wexlerwallace.com

                                                       Greg F. Coleman
                                                       GREG COLEMAN LAW
                                                       800 S. Gay Street, Suite 1100
                                                       Knoxville, TN 37929
                                                       Telephone: (865) 247-0080
                                                       greg@gregcolemanlaw.com

                                                       Attorneys for Plaintiffs




                                                 42

            Case 2:20-cv-01697 Filed 11/11/20 Page 42 of 42 Document 1
